Citation Nr: 0903511	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a heart disability, 
to include as secondary to service-connected hypertension.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for arthritis of the 
bilateral hands, to include as secondary to service-connected 
residuals of right wrist fracture with traumatic arthritis.

3. Whether new and material evidence has been received to 
reopen a claim of service connection for arthritis of the 
bilateral feet.

4. Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1964 to May 1986 with earlier periods of active duty for 
training (ACDUTRA).  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from August 2005 
(hypertension and heart) and April 2006 (arthritis of hands 
and feet) rating decisions of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for a heart disability, 
denied a compensable rating for hypertension, and declined to 
reopen claims of service connection for arthritis of the 
bilateral hands and feet.  A July 2006 rating decision 
increased the rating of hypertension to 10 percent, effective 
May 16, 2005.  The veteran has not expressed disagreement 
with the effective date assigned.  As he did not express 
satisfaction with the 10 percent rating, and the rating is 
less than the maximum under the applicable criteria, the 
claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

Although the RO implicitly reopened the new and material 
claims in an October 2007 supplemental statement of the case 
(SSOC), the question of whether new and material evidence has 
been received to reopen such claims must be addressed in the 
first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate them on a de novo basis.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analyses must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has 
characterized the claims accordingly.

Regarding the claim of service connection for a heart 
disability, the Board notes that a January 1988 Board 
decision denied service connection for heart disease claimed 
as heart attack.  The current claim is based on evidence that 
the veteran has a diagnosis of left ventricular hypertrophy.  
Hence, the Board finds that the factual basis of the current 
claim of service connection for a heart disability is 
different from that of the claim of service connection for 
heart disease that was previously denied.  See Boggs v. 
Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (finding that 
claims based on distinctly diagnosed diseases or injuries 
must be considered separate and distinct claims).  Notably, 
the veteran is not prejudiced by this broad interpretation of 
his claim.

The matters of service connection for a heart disability, and 
for arthritis of both hands and both feet on de novo review 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
further action on his part is required.


FINDINGS OF FACT

1. A final Board decision in January 1988 denied service 
connection for arthritis of multiple joints (including hands 
and feet) essentially on the basis that the veteran did not 
have diagnoses of arthritis.

2. Evidence received since the January 1988 Board decision 
tends to show that the veteran has arthritis of the hands and 
feet, relates to unestablished facts necessary to 
substantiate claims of service connection for arthritis of 
both hands and both feet, and raises a reasonable possibility 
of substantiating the claims.  

3. At no time during the appeal period was the veteran's 
hypertension shown to have been manifested by diastolic 
pressures predominantly 110 or more or systolic pressures 
predominantly 200 or more. 





CONCLUSIONS OF LAW

1. Evidence received since the January 1988 Board decision is 
new and material and the claims of service connection for 
arthritis of bilateral hands and feet may be reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).

2. A rating in excess of 10 percent for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
(Code) 7101 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies 
to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claims to reopen service connection for 
arthritis of the bilateral hands and feet, as the 
determination below constitutes a full grant of the portion 
of the claims being addressed, there is no reason to belabor 
the impact of the VCAA on these matters, since any errors in 
notice content or timing are harmless.  

As for the matter of the rating for hypertension, the United 
States Court of Appeals for Veterans Claims (Court) recently 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must give the claimant (1) notice that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) notice of how 
disability ratings are assigned; (3) general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.

The veteran did not receive notice that substantially 
complied with the requirements of Vazquez-Flores.  While this 
notice error is presumed prejudicial, the Board finds that it 
did not affect the essential fairness of the adjudication 
because a reasonable person could be expected to understand 
from the notice given what was needed and the veteran had 
actual knowledge of some elements of Vazquez-Flores notice 
requirements.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see Vazquez-Flores, 22 Vet. App. at 48-49 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim." (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007))).

A May 2005 letter provided the veteran notice that he needed 
to submit evidence showing that his service-connected 
disability had gotten worse.  A March 2006 letter explained 
how disability ratings are assigned (including that the 
impact of the disability on employment is considered) and 
provided examples of the types of medical and lay evidence 
the veteran could submit to support an increased rating 
claim.  A January 2006 statement of the case (SOC) provided 
him with notice of 38 C.F.R. § 4.10, which states that 
"[t]he basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment."  The January 2006 SOC also 
informed him of the criteria for rating hypertension.  A 
February 2006 statement and blood pressure log from the 
veteran reflect that he had actual knowledge of what evidence 
was required to support a higher rating for his disability.  
Hence, the Board finds that a reasonable person could be 
expected to know, from the notice received, the elements 
outlined by Vazquez-Flores; the statements provided by the 
veteran also show he had actual knowledge of what evidence 
was needed to support a higher rating for hypertension.  

The veteran's pertinent service treatment records (STRs) and 
post-service private and VA treatment records have been 
secured.  The RO arranged for a VA cardiology examination to 
assess the veteran's hypertension in June 2005.  The Board 
notes that in December 2008 written argument, the veteran's 
representative asserted that another examination should be 
scheduled to evaluate the veteran's hypertension as it has 
gotten worse.  The Board recognizes that the most recent VA 
examination was over three years ago; however, the veteran 
has not submitted evidence indicating a possible worsening of 
hypertension beyond the level for which he is currently 
compensated.  The Board notes that hypertension is rated 
based on predominant blood pressure readings shown over time.  
The record contains VA treatment records as recent as October 
2007 and the veteran has not alleged since prior to that time 
that his hypertension has become worse than what is shown by 
those records.  Notably, based on his arguments and blood 
pressure log, the RO increased the rating for hypertension.  
Hence, the Board finds that scheduling another VA examination 
is not necessary as there is sufficient evidence of record to 
determine the veteran's predominant diastolic and systolic 
blood pressure readings during the appeal period.  Thus, VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102, 4.3.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim. If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

New and Material Evidence - General Legal Criteria

As noted above, the veteran's claims of service connection 
for arthritis of the bilateral hands and feet were denied by 
a January 1988 Board decision.  He was properly notified of 
that decision and it became final.  38 U.S.C.A. § 7104.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that the 
term "factual basis" is defined as the veteran's underlying 
disease or injury, rather than as symptoms of that disease or 
injury.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 
2008).  Claims based on distinctly diagnosed diseases or 
injuries must be considered as separate and distinct claims.  
Id. at 1337.  The Board notes that the arthritis claims 
previously denied were phrased as claims of service 
connection for arthritis of multiple joints.  A review of the 
January 1988 Board decision reveals that the joints 
considered included those in the feet and hands.  Hence, the 
current claims to reopen are based on the same factual basis 
as they are claims involving arthritis of the hands and feet.  
Id. at 1335, 1337.  

A claim on which there is a final decision may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108.  
38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date, and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

	Bilateral Hand Arthritis

Evidence of record in January 1988 included a September 1969 
STR that indicated the veteran suffered a trauma to his left 
middle finger when he was hit on the finger by a football; 
the impression was sprained finger.  A May 1970 STR shows the 
veteran caught a softball on the tip of his right ring 
finger; he experienced swelling in the finger.  A May 1977 
STR noted the veteran had a sed rate of 9.  A January 1983 
STR shows the veteran possibly fractured the 1st digit of his 
left hand while playing softball.  X-rays were negative.  On 
annual examinations during service he reported a history of 
painful joints and numbness and tingling in his extremities.  
An undated STR notes the veteran had an increased sed rate of 
16.

On June 1986 VA examination, the veteran reported an onset of 
swelling in the fingers of both hands after using a hammer 
for a day.  Physical examination revealed no heat, redness, 
or swelling present about the fingers of either hand.  X-rays 
were silent for evidence of fracture, dislocation, or other 
bony abnormality.  The diagnosis was history of swelling 
fingers of both hands following activity, cause undetermined.

Evidence added to the record since January 1988 includes 
April 2005 x-rays of the left hand that reveal severe 
degenerative joint disease of the distal interphalangeal 
joints of the first, second, third, and fourth digits and 
mild degenerative joint disease of the first metacarpal 
phalangeal joint and of the multangular joints.  X-rays of 
the right hand reveal severe degenerative joint disease of 
all five digits and degenerative joint disease of the first 
metacarpal multangular joint with an accessory ossicle or 
ununited chip fracture of the tip in the ulnar styloid.

The January 1988 Board decision denied service connection for 
arthritis of the bilateral hands based on a finding that the 
veteran did not have such disability.  The evidence received 
since January 1988 is new since it was not previously of 
record.  It is also material because it relates to an 
unestablished fact necessary to substantiate the claim as the 
record now contains competent evidence of arthritis of both 
hands (degenerative joint disease of the fingers).  Given 
that STRs show the veteran injured fingers of both hands 
during service, the evidence of current degenerative joint 
disease of the bilateral hands raises a reasonable 
possibility of substantiating the claim.

Accordingly, the evidence is new and material and the claim 
seeking service connection for arthritis of the bilateral 
hands may be reopened.

	Bilateral Feet Arthritis

Evidence of record in January 1988 included a May 1964 STR 
showing the veteran had a right great toe infection.  A June 
1964 STR reveals the veteran twisted his right ankle.  A 
November 1969 record shows the veteran experienced left ankle 
swelling after a sports related injury.  An October 1974 STR 
shows the veteran experienced symptoms of obvious swelling, 
redness, and tenderness in his left great toe.  There was no 
history of trauma and x-rays were negative.  His symptoms 
were noted to be possible gouty arthritis.

Evidence added to the record since January 1988 includes a 
February 2000 VA treatment record showing the veteran 
experienced gout attacks manifested by swelling to his great 
toes and ankles occasionally.

The January 1988 Board decision denied service connection for 
arthritis of the bilateral feet based on a finding that the 
evidence did not show that he had current arthritis of the 
feet.  The evidence received since January 1988 is new since 
it was not previously of record.  It is also material because 
it relates to an unestablished fact necessary to substantiate 
the claim as there is competent evidence of current bilateral 
feet disability (gouty arthritis).  Given that STRs show 
treatment for a bilateral feet disability that was noted to 
possibly be gouty arthritis, the evidence of current gouty 
arthritis affecting the feet and ankles raises a reasonable 
possibility of substantiating the claim.

Hence, the evidence is new and material and the claim seeking 
service connection for arthritis of the bilateral feet may be 
reopened.

Increased Rating for Hypertension

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Hypertensive vascular disease is rated under Code 7101, which 
provides a 20 percent rating when diastolic pressure is 
predominantly 110 or more, or when systolic pressure is 
predominantly 200 or more; and a 10 percent rating when 
diastolic pressure is predominantly 100 or more or systolic 
pressure is 160 or more or as a minimum rating with a history 
of diastolic pressures of 100 or more and continuous 
medication is needed for control.  38 C.F.R. § 4.104. 

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that 
the record does not reflect any distinct period of time 
during the appeal period when the criteria for the next 
higher rating were met.  

VA treatment records throughout the appeal period document 
the veteran's blood pressure readings taken during regular 
treatment visits.  Some of the higher readings reflected by 
these records are: December 2004 - 174/113; October 2004 - 
140/90 and 160/103; October 2007 - 140/90 and 136/98.

A May 2005 VA treatment record shows the veteran stated 
recent blood pressure readings taken at home ranged from 123-
160/85-101 in the morning, 141/84 at lunch, and 120-176/72-99 
in the afternoon.

A June 2005 VA treatment record notes the veteran reported 
his blood pressure ranges two weeks previously were from 128-
164/88-100 in the morning, 121-146/76-95 at lunch, and 123-
148/77-92 in the afternoon.  Readings one week previously 
ranged from 129-138/88-94 in the morning, 121-133/76-95 at 
lunch, and 127-147/77-88 in the afternoon.

On June 2005 VA examination, the veteran's blood pressure 
readings were 126/92, 114/89, and 128/89.  

In November 2005 the veteran reported that his systolic 
reading when taken at home had been as high as 180.  The VA 
care provider noted his blood pressure was under poor 
control.

In February 2006, the veteran submitted a lengthy log of 
blood pressure readings taken at home throughout 2005 and 
into early 2006.  The highest diastolic and systolic 
pressures shown in these readings were 185/112 in November 
2005.  Generally, the blood pressure readings ranged from 
systolic pressures of 130-175 and diastolic pressures from 
75-105.  The majority of diastolic readings were from 80 to 
100 with most of the systolic ranges being from 150 to 170.  
The veteran reported that his highest blood pressure was when 
he got up in the morning; it decreased during the day.  He 
reported that in the morning his diastolic pressure was often 
over 100, while his systolic pressure was often over 160.

Based on a review of the evidence of record, the Board 
concludes that the veteran is not entitled to a rating in 
excess of 10 percent for hypertension.  On close review of 
the record, it is not shown at any time during the appeal 
period that diastolic pressures have been predominantly 110 
or more, or that systolic pressures have been 200 or more.  
The record shows that the veteran's diastolic readings have 
been predominantly in the 80s and 90s and systolic readings 
have ranged predominantly from the 150s to the 170s.  The 
record does not contain any systolic reading of 200 or more.  
The Board notes the December 2004 diastolic reading of 113 
and the November 2005 reading of 112; however, in reviewing 
all other diastolic readings of record, it appears these were 
isolated instances and they do not reflect the veteran's 
predominant diastolic pressures.

In light of the foregoing, the Board must find that the 
criteria for the next higher (20 percent) rating for 
hypertension are not met, and that this claim must be denied.  
The Board has considered the benefit of the doubt rule; 
however, as the preponderance of the evidence is against this 
claim, that rule does not apply. 

ORDER

The appeals to reopen claims of service connection for 
arthritis of the bilateral hands and feet are granted.

A rating in excess of 10 percent for hypertension is denied.


REMAND

The veteran has not been afforded a VA examination to assess 
the relationship, if any, of current arthritis of the hands 
and feet to service.  Under 38 C.F.R. § 3.159(c)(4), a VA 
medical examination or opinion is necessary if the evidence 
of record: (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the veteran suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  The Court has held that the 
requirement that a disability "may be associated" with 
service is a "low threshold" standard.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  As discussed above, 
the evidence of record shows the veteran injured fingers of 
both hands and received treatment for his feet during service 
and that he has current diagnoses of degenerative joint 
disease of the fingers of both hands and of gouty arthritis 
affecting the feet, but insufficient evidence to determine 
whether the veteran's current bilateral hand and feet 
disabilities are related to his service.  Consequently, a VA 
examination to obtain a medical opinion is indicated.  

Notably, during the pendency of this appeal, a May 2007 
rating decision granted service connection for traumatic 
arthritis of the right wrist.  The veteran's statements 
throughout the appeal period have alleged that his arthritis 
of the fingers is related to his right wrist fracture in 
service.  Service connection may be established on a 
secondary basis for a disability that is proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires (1) competent 
evidence (a medical diagnosis) of current chronic disability; 
(2) evidence of a service-connected disability; and (3) 
competent evidence that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  Hence, the VA examiner 
should also provide an opinion regarding secondary service 
connection for arthritis of the hands.  

As previously noted, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim.  A 
January 2006 VCAA notification letter substantially complied 
with VCAA notice requirements and told the veteran the 
evidence he needed to submit to substantiate a service 
connection claim; however, it did not specifically inform him 
of the requirements for proving a claim of secondary service 
connection.  The veteran should be given this notice on 
remand.

Regarding service connection for a heart disability, the 
veteran has alleged that his heart disability was caused or 
aggravated by his service-connected hypertension.  February 
2005 stress testing revealed left ventricular hypertrophy.  
Ventricular hypertrophy is defined as enlargement or 
overgrowth of the myocardium of a ventricle, due to chronic 
pressure overload.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 890 
(30th ed. 2003).  Accordingly, the evidence shows the veteran 
has a current heart disability.  As a March 1991 rating 
decision granted service connection for hypertension and 
there is evidence of a current heart disability, but 
insufficient evidence to determine whether left ventricular 
hypertrophy was caused or aggravated by his service-connected 
hypertension, a VA examination to obtain a medical opinion is 
necessary.

Accordingly, the case is REMANDED for the following:

1.	The RO should send the veteran a letter 
providing him the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and specifically advising him 
of the evidence required to support a 
claim of secondary service connection for 
arthritis of the hands.

2.	The veteran should then be afforded a 
VA orthopedic examination to determine 
whether his bilateral hands and feet 
arthritis is related to his service and/or 
whether bilateral hand arthritis is 
related to his service-connected traumatic 
arthritis of the right wrist.  His claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must explain the rationale for 
all opinions provided.

The examiner is asked to provide opinions 
responding to the following questions:

A) Is it at least as likely as not (a 50% 
or greater probability) that the veteran's 
bilateral hand arthritis (specifically 
degenerative joint disease of the fingers) 
or bilateral feet gouty arthritis is 
related to an event or injury incurred 
during service?; and

B) Is it at least as likely as not (a 50% 
or greater probability) that the veteran's 
bilateral degenerative joint disease of 
the fingers was either (i) caused or (ii) 
aggravated by (increased in severity due 
to) his service-connected right wrist 
traumatic arthritis.  If the opinion is 
that his service-connected right wrist 
traumatic arthritis aggravated bilateral 
degenerative joint disease of the fingers, 
the examiner should specify, so far as 
possible, the degree of disability 
(pathology/impairment) resulting from such 
aggravation.
3.	The veteran should be afforded a VA 
cardiology examination to determine 
whether his left ventricular hypertrophy 
is related to his service-connected 
hypertension.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
explain the rationale for all opinions 
provided.  The examiner is asked to 
provide an opinion on the following 
questions:

Is it at least as likely as not (a 50% or 
greater probability) that left ventricular 
hypertrophy was either (i) caused or (ii) 
aggravated by (increased in severity due 
to) service-connected hypertension.  If 
the opinion is that service-connected 
hypertension aggravated left ventricular 
hypertrophy, the examiner should specify, 
so far as possible, the degree of 
disability (pathology/impairment) 
resulting from such aggravation.

4.	The RO should then re-adjudicate the 
claims.  If any remain denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


